Exhibit 10.2

Description of July 25, 2006 Amendment to the

UGI Corporation Supplemental Executive Retirement Plan

On July 25, 2006, the Board of Directors of UGI Corporation (the “Company”)
approved an amendment to the UGI Corporation Supplemental Executive Retirement
Plan (as amended, the “UGI SERP”). The amendment became effective July 25, 2006
and is applicable to the Company’s named executive officers, other than François
Varagne, employed by the Company or certain subsidiaries or affiliates.

The UGI SERP provides supplemental retirement benefits to certain senior level
employees of the Company, including Lon R. Greenberg, Anthony J. Mendicino and
John L. Walsh, and certain employees of its subsidiaries and affiliates.
Benefits payable under the UGI SERP shall be paid in the form of a lump sum
payment upon a participant’s termination of employment with the Company and its
subsidiaries and affiliates. Except in the case of a change in control, accrual
of benefits under the UGI SERP shall immediately cease upon a participant’s
retirement or termination of employment with the Company and its subsidiaries
and affiliates.